PER CURIAM.
The appellant, Polly Nelson, seeks review of the determination of the Unemployment Appeals Commission affirming the determination of the referee to the effect that Ms. Nelson resigned from her job without good cause attributable to the employer, and was therefore disqualified from receiving unemployment compensation benefits. See § 443.101(l)(a), Fla. Stat. (2005). We have been shown no legal basis to reject the determinations of the Commission. Accordingly, we affirm.
AFFIRMED.
PLEUS, C.J., ORFINGER and MONACO, JJ., concur.